Citation Nr: 1014974	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cardiovascular 
disorder other than hypertension, asserted to be secondary to 
the service-connected PTSD.  

3.  Entitlement to an initial increased rating for PTSD, 
currently evaluated as 50 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and March 2009 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Winston-Salem, North Carolina.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, the issues of entitlement to 
service connection for hypertension, asserted to be secondary 
to the service-connected PTSD; entitlement to service 
connection for a cardiovascular disorder other than 
hypertension, asserted to be secondary to the 
service-connected PTSD; and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The service-connected PTSD is manifested by an anxious mood, 
a restricted affect, tension, irritability, sleep impairment, 
some hallucinations, some rambling and racing thought 
processes, moderate concentration problems, moderate 
impairment of immediate and recent memory, some panic 
attacks, some suicidal thoughts, and some social and 
industrial impairment-but by no suicidal plans or attempts 
(or periods of violence); obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or total occupational or social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
50 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact 
pattern.  Prior to the RO's April 2008 grant of SC for PTSD, 
the Veteran was notified (by a December 2003 letter) of the 
evidence needed to establish that underlying issue.  After 
receiving notice of the award of service connection for this 
disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is 
required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the April 2008 rating decision and the February 2009 
statement of the case (SOC)] that contain notice of VA's 
rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The record in the present case reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular relevant 
post-service private and VA treatment records.  Although 
given an opportunity to testify at a hearing conducted before 
VA personnel, the Veteran declined to do so.  

Also, the Veteran underwent a pertinent VA examination during 
the current appeal.  He does not contend, and the file does 
not show, that the examination was inadequate for rating 
purposes, or that his symptoms have become worse since his 
most recent examination.  Rather, the VA examination is 
adequate because, as shown below, it was based upon 
consideration of the Veteran's prior medical history, his 
assertions, and his current complaints and because it 
describes the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

Included in the claims folder is evidence indicating that the 
Veteran filed a claim for disability benefits with the Social 
Security Administration (SSA) on June 2, 1994 and that a 
decision on his application would be forthcoming in 
approximately 90 days.  However, the effective date for the 
grant of service connection for PTSD is September 24, 2003.  
Clearly, therefore, the medical records used in support of a 
1994 SSA decision would not be relevant to the Veteran's 
current claim for an increased rating for his 
service-connected PTSD.  [Even if the Board were to grant an 
increased evaluation for this disability, the effective date 
of that award would be no earlier than September 24, 2003.]  
Thus, a remand of the Veteran's claim for an increased rating 
for his service-connected PTSD-to accord the agency of 
original jurisdiction an opportunity to readjudicate this 
issue after consideration of the medical records used in 
support of the 1994 SSA determination-is not necessary.  

Accordingly, the Board finds that the Veteran has been 
notified and is aware of the evidence needed to substantiate 
his claim for an increased rating for his service-connected 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  He has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  His representative was 
furnished copies of relevant documents issued to the Veteran 
during the current appeal.  Therefore, the Board concludes 
that the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claim on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
increased rating issue adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

Here, in an April 2008 rating action, the RO granted service 
connection for PTSD (50%, from September 2003).  This 
disability remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 21-30 is reflective of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 is illustrative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

In the present case, the Veteran contends that his PTSD is 
more severe than the current 50 percent rating indicates.  In 
particular, he complains of frequent intrusive thoughts, 
nightmares, and flashbacks; distress at exposure to triggers 
reminding him of past trauma; avoidance of conversations 
about past service; anhedonia estrangement and detachment 
from others; restricted affect; chronic sleep disturbance; 
irritability and anger outbursts; concentration and memory 
problems; hypervigilance; exaggerated startle response; an 
inability to tolerate crowds; a depressed mood; decreased 
energy; crying spells; panic attacks (involving palpitations, 
sweating, and shaking); and visual illusions or 
hallucinations.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The Board finds that the pertinent medical findings, 
as shown in the psychiatric evaluations and outpatient 
treatment sessions conducted during the current appeal, 
directly address the criteria under which the Veteran's PTSD 
is evaluated and are, thus, more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran underwent a VA psychiatric examination in 
February 2008 as well as several private psychiatric 
evaluations.  In addition, he receives outpatient psychiatric 
treatment.  

Initially, the Board acknowledges that, following June 2004 
and May 2005 private psychiatric evaluations, the Veteran's 
treating physician assigned a GAF score of 30, which is 
reflective of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Richard, 9 Vet. App. at 
267 (1996), citing DSM IV.  Indeed, at the June 2004 
examination, the examiner described the Veteran's symptoms as 
severe.  

Also, at additional psychiatric evaluations completed during 
the current appeal, the Veteran's private treating physician 
assigned the following GAF scores:  35 (in December 2005, 
August 2008, and August 2009) and 40 (in November 2005, 
February 2006, and April 2006).  Such scores are reflective 
of some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  At the December 
2005 evaluation, the treating physician expressed his opinion 
that, as a result of PTSD, the Veteran was "moderately 
compromised in his ability to sustain social relationships . 
. . [and was] unable to sustain work relationships."  

Further, at June and August 2006 and February, April, July, 
October, and December 2007 private treating sessions, the 
Veteran's psychiatrist assigned a GAF score of 45, which is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

Significantly, however, the symptoms shown at those 
evaluations, as well as at the VA psychiatric examination 
conducted in February 2008 and the remainder of the private 
and VA outpatient treatment sessions conducted throughout the 
current appeal, are not supportive of a rating greater than 
the currently-assigned 50 percent evaluation for any portion 
of the appeal period.  Specifically, as previously noted 
herein, the multiple psychiatric evaluations that the Veteran 
underwent during the current appeal reflect his complaints of 
frequent intrusive thoughts, nightmares, and flashbacks; 
distress at exposure to triggers reminding him of past 
trauma; avoidance of conversations about past service; 
anhedonia estrangement and detachment from others; restricted 
affect; chronic sleep disturbance; irritability and anger 
outbursts; concentration and memory problems; hypervigilance; 
exaggerated startle response; an inability to tolerate 
crowds; a depressed mood; decreased energy; crying spells; 
panic attacks (involving palpitations, sweating, and 
shaking); and visual illusions or hallucinations.  In 
addition, these examinations have shown an anxious mood, a 
restricted affect, tension, panic attacks (occurring 
approximately 8-10 times per week and lasting no more than 45 
minutes per episode), sleep impairment, some hallucinations, 
some rambling and racing thought processes, moderate 
concentration problems, moderate impairment of immediate and 
recent memory, as well as some (but not total) social and 
industrial impairment.  

However, these evaluations have also shown cooperation, 
normal dress, orientation times three, normal speech, linear 
thought process, fair attention, fair judgment and insight, 
normal remote memory, no obsessive or ritualistic behavior, 
and no history of suicide attempts, violence, or assaultive 
episodes.  Indeed, at a May 2008 VA outpatient treatment 
session, the Veteran was found to be "doing quite well" 
with his PTSD.  The attending physician concluded that the 
Veteran's PTSD was stable with no changes.  

Although the Veteran described thoughts of death at the June 
2004 private psychiatric examination, no suicidal or 
homicidal ideation was shown at the mental status evaluation 
conducted at that time.  Further, despite the Veteran's 
report (at an October 2007 private outpatient treatment 
session) of having suicidal thoughts approximately 25 percent 
of the time, he specifically denied (at the remainder of the 
private treatment sessions conducted through August 2009) 
ever having had suicidal thoughts or plans.  Moreover, at the 
February 2008 VA psychiatric examination, the Veteran 
described some suicidal ideation but admitted that he had no 
plan or intent and also specifically denied any history of 
suicide attempts.  Based on this evidentiary posture, the 
Board concludes that the Veteran's PTSD is not manifested by 
suicidal or homicidal ideation.  

As this discussion illustrates, the numerous psychiatric 
evaluations that the Veteran has undergone during the current 
appeal have shown an anxious mood, a restricted affect, 
tension, irritability, sleep impairment, some hallucinations, 
some rambling and racing thought processes, moderate 
concentration problems, and moderate impairment of immediate 
and recent memory.  He experiences panic attacks, but no more 
than 10 times per week.  He has occasionally described some 
suicidal thoughts but, overall, has repeatedly denied 
suicidal plans or attempts or indeed any periods of violence.  
Multiple examiners have concluded that the Veteran's PTSD has 
resulted in some-but not total-social and industrial 
impairment.  

Of particular significance to the Board in this matter is the 
fact that the psychiatric evaluations conducted during the 
current appeal have not demonstrated suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  See 38 C.F.R. 
§ 4.130, DC 9411.  Accordingly, the Board finds that the 
Veteran's psychiatric symptomatology does not more nearly 
approximate the criteria for a 70 percent rating for the 
service-connected PTSD at any time during the current appeal.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected PTSD at any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence reflecting 
that the disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his PTSD 
and provide for additional or more severe symptoms than 
currently shown by the evidence.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, the Board concludes that referral for 
extraschedular consideration-for this service-connected 
disability-is not warranted.  


ORDER

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.  


REMAND

At a June 1994 VA outpatient treatment session, the Veteran 
reported that he was "filing for Social Service 
Disability."  According to a Form SSA-2458, Report of 
Confidential Social Security Benefit Information 
(Form SSA-2458), dated on June 6, 1994, the Veteran had filed 
a claim (for disability benefits) with the SSA on June 2, 
1994.  SSA personnel noted on the Form SSA-2458 that "[i]t 
takes about 90 days for a disability decision."  

Significantly, however, a complete and thorough review of the 
claims folder indicates that no attempt has been made to 
procure a copy of the decision regarding SSA disability 
benefits or the medical records used in support of such 
determination.  Of further importance to the Board in this 
matter is the fact that the claims folder contains no 
information concerning the disabilities at issue in the SSA's 
decision.  

In light of these facts, as well as the competent evidence of 
record reflecting diagnoses of hypertension, coronary artery 
disease, and status post coronary artery bypass graft, the 
Board believes that a remand of these secondary service 
connection claims is necessary.  Specifically, on remand, an 
attempt should be made to procure, and to associate with the 
claims file, copies of the SSA disability benefits decision 
as well as the medical records used in support of any such 
determination.  If the records cannot be obtained, such 
should be indicated in the claims file, and the Veteran 
should be notified accordingly.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  

Additionally, in light of the competent evidence of record of 
diagnoses of coronary artery disease as well as status post 
coronary artery bypass graft, and in the absence of a VA 
examination concerning these disabilities, the Board believes 
that, on remand, the Veteran should be accorded a pertinent 
VA evaluation.  The purpose of the examination is to 
determine, to the extent possible, whether the Veteran's 
current heart problems (other than hypertension) were caused, 
or aggravated, by his service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Also on remand, copies of records of ongoing cardiovascular 
and hypertension treatment should be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Moreover, the issue of entitlement to a TDIU is inextricably 
intertwined with the Veteran's secondary service connection 
claims.  A remand of the TDIU issue is, therefore, required.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined, and VA is required to decide those 
issues together). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain copies of records of any 
cardiovascular and hypertension treatment 
that the Veteran may have received at the 
VA Medical Center in Durham, North 
Carolina since September 2008.  Associate 
all such available records with the 
claims folder.  

2.  Obtain and associate with the claims 
folder a copy of the medical records used 
in support of the 1994 SSA disability 
benefits decision.  If any such documents 
are not available, that fact should be 
annotated in the claims folder and the 
Veteran notified of such.  

3.  Thereafter, schedule the Veteran 
for a VA cardiovascular examination to 
determine the nature, extent, and 
etiology of any cardiovascular disorder 
(other than hypertension) that he may 
have.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

If a cardiovascular disorder (other 
than hypertension) is diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability was caused or 
aggravated (permanently worsened beyond 
normal progression) by the Veteran's 
service-connected PTSD.  [If the 
Veteran is found to have a 
cardiovascular disorder (other than 
hypertension) that is aggravated by his 
service-connected PTSD, the examiner 
should quantify the approximate degree 
of aggravation.]  

Also, the examiner should express an 
opinion as to the impact of any 
cardiovascular disorder (other than 
hypertension) diagnosed on examination 
on the Veteran's ability to obtain and 
maintain employment.  

Complete rationale should be given for 
all opinions expressed.  

4.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to service connection for hypertension, 
asserted to be secondary to the 
service-connected PTSD; entitlement to 
service connection for a cardiovascular 
disorder other than hypertension, 
asserted to be secondary to the 
service-connected PTSD; and entitlement 
to a TDIU.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


